DETAILED ACTION
This office action is in response to Applicant’s communication of 3/12/2021. Amendments to claims 1, 10-14, 17, 19-22, 33, 53, 55, 56, 58-60, 62, 100 and 102 have been entered.  Claims 6-9, 15, 16, 18, 23-32, 34-48, 50-52, 61, 63-94, 107, 108 and 111.  Claims 1-5, 10-14, 17, 19-22, 33, 49, 53-60, 62, 95, 96, 100-106, 109, 110 and 112-114 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-14, 17, 19-22, 33, 49, 53-60, 62, 95, 96, 100-106, 109, 110 and 112-114 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 60 are directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for commodity transfer payment, i.e. payment accounting, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human 
	The following italicized limitation steps of claim 1 set forth the abstract idea of a commodity transfer payment.  [1] “establishing a commodity smart contract …… for transfer of a commodity, the smart contract including issuance of a plurality of electronic tokens allocated for each of a plurality of steps required for delivery of a physical commodity;” [2] “issuing the plurality of tokens each representing a portion of cost associated with the plurality of steps, the tokens cumulatively representing costs corresponding to a completed delivery of the commodity;” [3] “displaying, ……an identity of the commodity smart contract with a future delivery date, a wallet object corresponding to an electronic transaction wallet, and a funds control object for executing a transfer of electronic funds from the transaction wallet;” [4] “receiving, from a first party, a communication corresponding to physical completion of a step of the plurality of steps, the communication including a cost for completion of the step; ……, displaying a step status data object corresponding to completion of the step;” and [6] “transacting a payment to the first party for at least a portion of costs corresponding to completion of the step of the plurality of steps by executing a transaction …… to transfer at least a portion of the plurality of tokens from the transaction wallet to a first party wallet.”   Claim 60 recites the abstract idea as well in the following limitations. [1] “establishing a smart contract for ……”; [2] “issuing a plurality of tokens representing a completed delivery of the commodity;” [3] “receiving payment for the completed delivery from a buyer;” [4] “transferring a first portion of the plurality of the tokens to a first party upon completion of a first step, while holding back an allocation of the plurality of the tokens sufficient to pay for one or more subsequent steps;” and transferring a second portion of the plurality of the tokens to a second party upon completion of a second step.”
	These limitations in both claims 1 and 60 recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under the Certain Methods of Organizing Human Activity grouping but for the recitation of generic computer components and technology. That is, other than the nominal recitation of a user “device” with display, a “smart contract” and a “distributed ledger”, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity grouping.  The smart contract is merely a self-executing set of instructions carried out on well-known distributed ledger technology executed on a generic computer. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a computing device with a programmed  GUI suitably programmed, via a smart contract on a distributed ledger, to perform the steps of establishing, issuing, displaying, receiving, displaying and transacting (claim 60 is substantially similar). The computing elements are recited at a high-level of generality (i.e., as a generic computer with a generic display suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device with a programmed GUI suitably programmed, via a smart contract on a distributed ledger to perform the establishing, issuing, displaying, receiving, displaying and transacting steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components and known technology in the manner as said technologies were designed cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the italicized steps of: .  [1] “establishing a commodity smart contract …… for transfer of a commodity, the smart contract including issuance of a plurality of electronic tokens allocated for each of a plurality of steps required for delivery of a physical commodity;” [2] “issuing the plurality of tokens each representing a portion of cost associated with the plurality of steps, the tokens cumulatively representing costs corresponding to a completed delivery of the commodity;” [3] “displaying, ……an identity of the commodity smart contract with a future delivery date, a wallet object corresponding to an electronic transaction wallet, and a funds control object for executing a transfer of electronic funds from the transaction wallet;” [4] “receiving, from a first party, a communication corresponding to physical completion of a step of the plurality of steps, the communication including a cost for completion of the step; ……, displaying a step status data object corresponding to completion of the step;” and [6] “transacting a payment to the first party for at least a portion of costs corresponding to completion of the step of the plurality of steps by executing a transaction …… to transfer at least a portion of the plurality of tokens from the transaction wallet to a first party wallet.” as well as the steps outlined above for claim 60, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Paying for each completed step of the physical process of transferring a commodity is a business practice long prevalent in commerce.  Applying this concept via generic computing devices and distributed ledger technologies does not change this. 
Dependent claims 2-5, 10-14, 17, 19-22, 33, 49, 53-59, 62, 95, 96, 100-105, 109, 110 and 112-114 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely recites displaying a cost associated with a status. Displaying data is an abstract concept, no matter the type and specificity or the fact that the displaying is on a generic display programmed with a GUI. Claim 3 merely recites that a “funds control object”, i.e. a virtual button or icon on a computer display, is used to select a transfer of funds.  Claim 4 merely recites a fundamental economic practice, i.e. the transfer of funds upon a completed task.  
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for commodity transfer payment, i.e. payment accounting, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for commodity transfer payment, i.e. payment accounting,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed with a smart contract on a distributed ledger) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for commodity transfer payment, i.e. payment accounting,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
		
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 10-14, 17, 19-22, 49, 53-56, 59, 59, 100-102 and 104 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dowling et al.    (US 2018/0268479)(Dowling hereinafter) in view of Chapman et al.(US 2018/0225660) (Chapman hereinafter) and further in view of Isaacson et al.(US 10,497,037)(Isaacson hereinafter)
Regarding Claim 1, Dowling discloses a computer and {……} method (at least Abstract and [0004]), for transferring a commodity, comprising: 
establishing a commodity smart contract carried on a distributed ledger for transfer of a commodity, the smart contract including issuance of a plurality of electronic tokens allocated for each of a plurality of steps required for delivery of a physical commodity; (at least [0004], “Each of the plurality of supply chain flow events are related to a physical status of a good involved in the trade transaction.”, a blockchain-based letter of credit (BLC) reads on a plurality of electronic tokens.  The BLC comprises an amount of credit to satisfy the transfer of goods and is divided, by cost, i.e. payment, associated with a plurality of events, i.e. physical status, of the goods being transferred, “Each of the plurality of supply chain flow events are linked to the BLC. Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary flow event corresponding to the documentary flow payment trigger event…”, at least [0012], “The BLC may be structured as a smart contract and stored on a blockchain.”, at least [0023], at least claim 3).  
issuing the plurality of tokens each representing a portion of cost associated with the plurality of steps, the tokens cumulatively representing costs corresponding to a 120 is structured to transfer payment for the contract, in whole or in part, in response to detecting occurrence of one of the documentary flow payment trigger event and the supply chain flow payment trigger event.”, at least [0044]). 
receiving, from a first party, a communication corresponding to physical completion of a step of the plurality of steps, the communication including a cost for completion of the step; (at least [0004], “Each of the plurality of supply chain flow events are linked to the BLC. Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary flow event corresponding to the documentary flow payment trigger event and the supply chain flow event…”, the BLC is an agreement of which the seller enters to be paid according to a completion schedule as linked to a smart contract executed via blockchain, at least [0012], at least [0044]). 
{via the GUI}, displaying a step status data object corresponding to completion of the step; (at least [0004], “…view a status of the trade transaction.”, at least [0023], at least claim 1).
and transacting a payment to the first party for at least a portion of costs corresponding to completion of the step of the plurality of steps by executing a transaction on the distributed ledger to transfer at least a portion of the plurality of tokens {…….}; (at least Abstract, “Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary and supply chain flow 
	
	Although Dowling substantially discloses the invention of claim 1 above, it appears that Dowling does not explicitly disclose, however, Chapman discloses:

{graphical user interface (GUI)}; (at least [0016], at least [0053-0056]). 
displaying, on an electronic display of a user device, a graphical user interface (GUI) including an identity of the commodity smart contract with a future delivery date, a wallet object corresponding to an electronic transaction wallet, and a funds control object for executing a transfer of electronic funds from the transaction wallet; (at least FIG.3, at least [0016], at least [0041], at least [0053-0056]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Chapman to the invention of Dowling. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Chapman, to the known invention of Dowling, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that displaying, tracking and updating the status of payment obligations between multiple parties on a blockchain via smart contracts provides visibility, verification and security for all parties involved, see Chapman at least [0004-0006].


{from the transaction wallet to a first party wallet.}; (at least Abstract, at least FIG.3A, FIG.4, FIG.8, at least col.4, lines 18-37, at least col.15, lines 49-54, at least col.43, lines 52-67 and col.44, lines 1-3).  
  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Isaacson to the combination of disclosures of Dowling and Chapman. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Isaacson, to the combination of disclosures of Dowling and Chapman, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that streamlining the transfer of cryptocurrency payments between virtual wallets provides consistency and reduces loss of payment, see Isaacson, at least col.3, lines 17-27.
Regarding Claim 2,
displaying a step status data object corresponding to the step completion includes displaying a cost associated therewith; (at least FIG.3, “amount paid”, at least [0016], at least [0041], at least [0053-0056]).
  
Regarding Claim 3, Chapman further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, further comprising:
receiving input via the funds control object prior to transacting the payment; (at least [0041], at least [0055]).  

Regarding Claim 4, Dowling further discloses The computer method and graphical user interface (GUI) for transferring a commodity of claim 1, further comprising:
transferring a first portion of the plurality of the tokens to the first party upon completion of the first step, the first portion of the plurality of tokens carrying a value corresponding to the at least a portion of costs; (at least [0012], [0014], at least [0047]).   

Regarding Claim 5, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 4, wherein:
transferring the first portion of the plurality of the tokens to the first party upon completion of the first step is executed while holding back an allocation of the plurality of the tokens sufficient to pay for one or more subsequent steps; (at least [0012], [0014], at least [0047]).  

Regarding Claim 10, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1
setting a uniform issued token value prior to completion of all steps; and selecting a number of transferred tokens to cover actual costs plus profit; (at least [0014], “several incremental partial payment amounts”, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set each payment to any amount desired including equal amounts, as a mere change in size, i.e. value, is recognized as being within the level of one of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  

Regarding Claim 11, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, further comprising:
setting a uniform issued token value prior to completion of all steps; and selecting a number of transferred tokens to cover a predetermined cost; (at least [0014], “several incremental partial payment amounts”, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set each payment to any amount desired including equal amounts, as a mere change in size, i.e. value, is recognized as being within the level of one of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  

Regarding Claim 12, Dowling and Chapman further disclose the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, further comprising:
writing an indication of a step cost to a distributed ledger-indexed memory location; and displaying, in the step status data object in the GUI on the electronic display screen of the user device, the indication of the step cost; (Dowling: at least Abstract, at least [0004], 

Regarding Claim 13, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 12, wherein:
displaying, in the step status data object, the indication of the step cost includes displaying a projected step cost and an actual step cost; (at least [0043], the levels of risk are projected costs that change as each step is completed., at least [0044], adjustments).   

Regarding Claim 14, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 12, wherein:
displaying, in the step status data object, the indication of the step cost includes displaying one or more of a projected step cost, a cumulative cost for the plurality of steps, a total original token value, a projected delivery value, or a total current token value; (at least [0004], at least [0020], at least [0038], all events, including the final event are defined in the BLC, including a total amount of payment(s)).   
  
Regarding Claim 17, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, further comprising: 
transacting a payment to a second party for at least a portion of costs corresponding to completion of a second step of the plurality of steps by executing a second transaction on the distributed ledger; (at least Abstract, “Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary and supply chain flow events corresponding to the respective documentary 100 may include any of the buyers 106 and sellers 112, banks and financial institutions such as the issuing bank 108 and the advising bank 110, logistics partners such as the freight forwarder 114 and the shipping company 116, and any other user of the system 100.”, at least [0038], at least [0047], at least claim 1, it would have been obvious to transact any of the steps with a plurality of entities).  
  
Regarding Claim 19, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
the step includes testing or verifying the commodity; (at least [0043], verifies and authenticates the BLC)  

Regarding Claim 20, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
the step includes generating the commodity or a precursor to the commodity; (at least [0010], the supply chain flow, as part of and associated with the BLC reads on various steps of transferring a commodity).  

Regarding Claim 21, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
the step includes processing the commodity or a precursor to the commodity; (at least [0010], the supply chain flow, as part of and associated with the BLC reads on various steps of transferring a commodity).  
  
Regarding Claim 22, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
the step includes transporting the commodity or a precursor to the commodity; (at least [0010], the supply chain flow, as part of and associated with the BLC reads on various steps of transferring a commodity).  
  
Regarding Claim 49, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
the distributed ledger includes a blockchain; (at least Fig.1, at least [0004], at least [0018])  
  
Regarding Claims 53 and 100, Dowling further discloses further comprising:
adding the smart contract to the distributed ledger as a transaction, (at least [0012], at least [0022], at least [0036]).  

Regarding Claims 54 and 101, Dowling further discloses wherein:
adding the smart contract to the distributed ledger comprises encrypting the smart contract; (at least [0034]).  

Regarding Claims 55 and 102, Dowling further discloses wherein adding the smart contract to the distributed ledger comprises: 
storing the smart contract at one or more networked storage locations; encrypting the one or more networked storage locations; and entering the encrypted one or more networked storage locations onto the distributed ledger as a transaction; (at least [0012], at least [0034], at least [0039]).   

Regarding Claim 56, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, further comprising,:
upon completion of the step, recording in the distributed ledger that the first party has completed the step; (at least Abstract, “A plurality of supply chain flow events related to a physical status of a good involved in the trade transaction are tracked and recorded on the blockchain.”).  

Regarding Claims 57 and 104, Dowling further discloses further comprising,:
upon transferring the first portion of the plurality of the tokens to the first party, recording the transfer of the first portion of the plurality of the tokens to the first party in the distributed ledger; (at least Abstract, “The BLC is stored and accessible via a blockchain.”, at least [0004]).   

Regarding Claim 58, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
transacting the payment to the first party for at least the portion of the costs corresponding to the step completion by executing a transaction on the distributed ledger includes converting the tokens to a cryptocurrency and delivering the cryptocurrency to the first party; (at least [0060]).  

Regarding Claim 59, Dowling further discloses the computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
transacting the payment to the first party for at least the portion of the costs corresponding to the step 6Docket No.: 3058-007-03completion by executing a transaction on the distributed ledger includes converting the tokens to a fiat currency and delivering the fiat currency to the first party; (at least [0060]).  

Claims 60, 62, 95, 96, 103, 105, 106, 109, 110 and 112-114 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dowling et al.( US 2018/0268479)(Dowling hereinafter) 

Regarding Claim 60, Dowling discloses a computer method for transferring a commodity (at least Abstract and [0004]) , comprising:
establishing a smart contract for transfer of a physical
receiving payment for the completed delivery from a buyer; (at least [0004], “Each of the plurality of supply chain flow events are linked to the BLC. Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary flow event corresponding to the documentary flow payment trigger event and the supply chain flow event…”, the BLC is an agreement of which the seller enters to be paid according to a completion schedule as linked to a smart contract executed via blockchain, at least [0012], at least [0044]). 
transferring a first portion of the plurality of the tokens to a first party upon completion of a first step, while holding back an allocation of the plurality of the tokens sufficient to pay for one or more subsequent steps; and transferring a second portion of the plurality of the tokens to a second party upon completion of a second step; (at least [0004], “Each of the plurality of supply chain flow events are linked to the BLC. Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary flow event corresponding to the documentary flow payment trigger event and the supply chain flow event…”, the BLC is an agreement of which the seller enters to be paid according to a completion schedule as linked to a smart contract executed via blockchain, at least [0012], at least [0044]). 

	Although Dowling substantially discloses the invention of claim 60 above, it appears that Dowling does not explicitly disclose:
a plurality of tokens;
	However, under the broadest reasonable interpretation, Examiner notes that a BLC or blockchain-based letter of credit reads on a plurality of tokens which define the amount of the process of transferring a commodity.  The BLC, written as a smart contract, i.e. self-executing 

Regarding Claim 62, Dowling further discloses the computer method for transferring a commodity of claim 60, wherein:
the first step includes a first process for preparing the commodity for delivery and the first party is involved in the first process; wherein the second step includes a second process for preparing the commodity for delivery and the second party is involved in the second process; and wherein the first process takes place prior to the second process; (at least [0010], at least [0011], at least [0034], all entities involved in the process have access to the system, at least [0041-0042]).  
  
Regarding Claim 95, Dowling further discloses the computer method for transferring a commodity of claim 60, wherein:
establishing the smart contract includes establishing the smart contract in a distributed ledger; (at least [0012], at least [0022], at least [0036]).   

Regarding Claim 96, Dowling further discloses the computer method for transferring a commodity of claim 95, wherein:
the distributed ledger includes a blockchain; (at least Fig.1, at least [0004], at least [0018])  
  
Regarding Claim 103, Dowling further discloses the computer method for transferring a commodity of claim 95, further comprising,:
upon completion of the first step, recording in the distributed ledger that the first party has completed the first step; (at least Abstract, “Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary and supply chain flow events corresponding to the respective documentary and supply chain flow payment trigger events.”, at least [0033], “Users of the system 100 may include any of the buyers 106 and sellers 112, banks and financial institutions such as the issuing bank 108 and the advising bank 110, logistics partners such as the freight forwarder 114 and the shipping company 116, and any other user of the system 100.”, at least [0038], at least [0047], at least claim 1, it would have been obvious to transact any of the steps with a plurality of entities).    

Regarding Claim 105, Dowling further discloses the computer method for transferring a commodity of claim 95, further comprising,:
upon completion of the second step, recording in the distributed ledger that the second party has completed the second step; (at least Abstract, “Payment for the contract for the trade transaction is transferred to the seller in response to detecting occurrence of both of the documentary and supply chain flow events corresponding to the respective documentary and supply chain flow payment trigger events.”, at least [0033], “Users of the system 100 may include any of the buyers 106 and sellers 112, banks and financial institutions such as the issuing bank 108 and the advising bank 110, logistics partners such as the freight forwarder 114 and the shipping company 116, and any other user of 100.”, at least [0038], at least [0047], at least claim 1, it would have been obvious to transact any of the steps with a plurality of entities).    

Regarding Claim 106, Dowling further discloses the computer method for transferring a commodity of claim 105, further comprising,:
upon transferring the second portion of the plurality of the tokens to the second party, recording transfer of the second portion of the plurality of the tokens to the second party in the distributed ledger; (at least Abstract, “A plurality of supply chain flow events related to a physical status of a good involved in the trade transaction are tracked and recorded on the blockchain.”).    

Regarding Claim 109, Dowling further discloses the computer method for transferring a commodity of claim 60, wherein:
transferring the second portion of the plurality of the tokens to the second party upon completion of the second step includes converting the tokens to a cryptocurrency and delivering the cryptocurrency to the second party; (at least [0060]).    

Regarding Claim 110, Dowling further discloses the computer method for transferring a commodity of claim 60, wherein:
transferring the second portion of the plurality of the tokens to the second party upon completion of a second step includes converting the tokens to a fiat currency and delivering the fiat currency to the second party; (at least [0060]).  

Regarding Claim 112, Dowling further discloses the computer method for transferring a commodity of claim 60, wherein:
a total number of tokens is specified in the smart contract; (at least [0014], “several incremental partial payment amounts”, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set each payment to any amount desired including equal amounts, as a mere change in size, i.e. value, is recognized as being within the level of one of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  

Regarding Claim 113, Dowling further discloses the computer method for transferring a commodity of claim 112, wherein:
the portion of the plurality of the tokens to be delivered to each party is specified in the smart contract; (at least [0014], “several incremental partial payment amounts”, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set each payment to any amount desired including equal amounts, as a mere change in size, i.e. value, is recognized as being within the level of one of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  

Regarding Claim 114, Dowling further discloses the computer method for transferring a commodity of claim 60, wherein:
the portion of the plurality of the tokens to be delivered to each party is dynamically determined upon completion of the step associated with the party; (at least [0044]).


Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dowling et al.    (US 2018/0268479)(Dowling hereinafter) in view of Chapman et al.(US 2018/0225660) (Chapman hereinafter) and further in view of Isaacson et al.(US 10,497,037)(Isaacson hereinafter) and Wager et al.(US 10,552,905)(Wager hereinafter)
Regarding Claim 33, although the combination of disclosures of Dowling, Chapman and Isaacson substantially disclose the invention of claim 1, including the manufacturing and delivery of products, e.g. a commodity, it appears that the combination of disclosures of Dowling, Chapman and Isaacson does not explicitly disclose, however, Wager discloses:
	The computer method and graphical user interface (GUI) for transferring a commodity of claim 1, wherein:
the commodity includes a petroleum product; (at least col.4, lines 25-39)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these features disclosed by Wager to the combination of disclosures of Dowling, Chapman and Isaacson. Since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately, one of ordinary skill in the art would have recognized that applying the features taught by Wager, to the combination of disclosures of Dowling, Chapman and Isaacson, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that petroleum products such as oil, natural gas and diesel are well known commodities available for transfer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.